Exhibit 10.2

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”), effective as of January 18, 2019
(the “Effective Date”), is entered into between Karyopharm Therapeutics Inc.
(the “Company”) and Michael Falvey (the “Consultant”). The Consultant and
Company are referred to in this Agreement individually as a “Party” and
collectively as the “Parties”.

WHEREAS, Company wishes to engage the Consultant to provide certain advisory and
other consulting services to Company, and the Consultant wishes to provide such
services to Company, in each case subject to the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
set forth in this Agreement, the Parties agree as follows:

 

1.

Engagement and Performance of Services. Company hereby engages the Consultant to
perform the consulting services as described under the heading Services in
Exhibit A (the “Services”). The Consultant shall perform the Services at
Company’s facilities, or at other locations as mutually agreed upon by the
Parties. With the approval of the Company, the Services may also be provided by
telephone or video conference. In performing the Services, the Consultant shall
comply with all applicable laws and regulations, and shall perform Services in a
manner that is consistent with relevant industry and professional standards.

 

2.

Consideration. In full consideration of the Services performed and rights
granted by the Consultant under this Agreement any and all outstanding and
unvested equity awards previously granted to Consultant by the Company will
continue to vest and be exercisable in accordance with the applicable equity
plans and/or award agreements until April 18, 2019 provided that the Consultant
renders Services to the Company pursuant to this Agreement until such date and
any and all outstanding and vested equity awards will remain exercisable for
three months following the end of the Term (as defined in Section 8(a)) in
accordance with the applicable equity plans and/or award agreements. For
avoidance of doubt, any and all outstanding equity awards previously granted to
Consultant by the Company that remain unvested as of April 18, 2019 shall be
forfeited immediately. In addition, the Company shall reimburse the Consultant
for all reasonable and necessary expenses incurred or paid by the Consultant, at
Company’s request and with Company’s prior written approval, in connection with
the Consultant’s performance of the Services, subject, however, to any
applicable Company expense policy provided to the Consultant. The Consultant
shall not be entitled to any compensation or payment for the Services or with
respect to Company’s use of the results of the Services or the grant of rights
by the Consultant under this Agreement other than as set forth herein.

 

3.

Relationship of Parties. The Consultant shall perform the Services as an
“independent contractor” and not as an employee or agent of Company. The
Consultant is not authorized to assume or create any obligation or
responsibility, express or implied, on behalf of, or in the name of, Company or
to bind Company in any manner. The Consultant shall not be entitled to any
benefits, coverage or privileges, including, without



--------------------------------------------------------------------------------

  limitation, social security, unemployment, medical or pension payments, made
available to employees of Company. The Consultant will be fully responsible for
all taxes, contributions and insurance coverage applicable to the Consultant.

 

4.

Non-Disclosure, Inventions Assignment, Non-Competition, and Non-Solicitation
Obligations.

 

  (a)

The Consultant acknowledges and reaffirms the obligations set forth in the
September 11, 2017 Non-Disclosure and Inventions Assignment, Non-Competition and
Non-Solicitation Agreement by and between Consultant and the Company (the
“Restrictive Covenant Agreement”). For purposes of the Restrictive Covenant
Agreement, the Parties acknowledge and agree that the Business Relationship
between the Parties will continue for the Term of this Agreement.

 

  (b)

Scope of Disclosure Restrictions. Nothing in this Agreement or elsewhere
(including the Restrictive Covenant Agreement) prohibits either Party from
communicating with government agencies about possible violations of federal,
state, or local laws or otherwise providing information to government agencies
or participating in government agency investigations or proceedings. Neither
Party is required to notify the other Party of any such communications;
provided, however, that nothing herein authorizes the disclosure of information
one Party obtained through a communication that was subject to the
attorney-client privilege. Further, notwithstanding Consultant’s confidentiality
and nondisclosure obligations, Consultant is hereby advised as follows pursuant
to the Defend Trade Secrets Act: “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual (A) files
any document containing the trade secret under seal; and (B) does not disclose
the trade secret, except pursuant to court order.”

 

5.

Use of Third Party Facilities or Property. Except as Company may otherwise
consent in writing, the Consultant agrees not to make any use of any funds,
space, personnel, facilities, equipment, employees or other resources of a third
party, in performing the Services, nor to take any other action that would
result in a third party owning or having a right in the results of the Services
or the Inventions. Without limiting the foregoing, the Consultant agrees that it
will not utilize in the performance of any Services or incorporate into any
deliverables or materials provided to Company: (i) any confidential information
of the Consultant or any third party; or (ii) any technology, materials,
know-how or

 

2



--------------------------------------------------------------------------------

  inventions, covered by proprietary rights of the Consultant or any third
party, except as Consultant is freely permitted to do without further
compensation by Company to the Consultant or any third party. In the event the
Consultant incorporates any proprietary know-how, materials, inventions or
technology of the Consultant into any Inventions or deliverables or other
results of Services, the Consultant hereby grants to Company a perpetual,
irrevocable, non-exclusive, worldwide, royalty-free, fully paid-up license (with
a right to grant sublicenses) under Consultant’s intellectual property rights in
such know-how, materials, inventions or technology solely to the extent
necessary for Company to utilize the Inventions or deliverables or other results
of Services for any purpose.

 

6.

Record Retention and Storage. In no event shall the Consultant dispose of any
records or files generated by the Consultant in the course of providing Services
(the “Records”) without first giving Company sixty (60) days’ prior written
notice of the Consultant’s intent to do so and an opportunity to have the
Records transferred to Company. Notwithstanding anything in this Section 6 to
the contrary, the Consultant may retain copies of the Records to the extent
necessary for compliance with applicable law or regulatory requirements, subject
to the Consultant’s continuing obligations of confidentiality and restrictions
on use under this Agreement, and Company’s right to access such retained
Records, and have copies made upon reasonable notice to the Consultant.

 

7.

Representation, Warranties and Covenants.

 

  (a)

No Conflict. The Consultant represents that, except as the Consultant has
disclosed in writing to Company, the Consultant is not bound by the terms of any
agreement with any employer or other party which are inconsistent with the
provisions of this Agreement. The Consultant further represents that the
Consultant’s performance of the Services, and the grant of rights specified in
this Agreement, do not and will not conflict with, or breach any, agreement with
any prior or existing employer or other entity (including without limitation any
nondisclosure or non-competition agreement), and that the Consultant will not
disclose to Company or induce Company to use any confidential or proprietary
information or material belonging to any employer or others unless Consultant
has a license to use such information and materials and to allow Company to use
such information and materials.

 

  (b)

No Debarment. The Consultant has not been, and is not under consideration to be,
excluded, suspended, debarred or otherwise declared ineligible to participate in
federal healthcare programs, federal procurement or non-procurement programs, or
from any other activities or programs related to the Services contemplated by
this Agreement, including debarment under the provisions of the Generic Drug
Enforcement Act of 1992, as amended from time to time.

 

  (c)

No Use of Name. Unless Company otherwise consents in writing, the Consultant
shall not disclose to a third party the terms of this Agreement or the nature of
the Services being provided to Company. Neither Party may use the other Party’s

 

3



--------------------------------------------------------------------------------

  name in any form of advertising or promotion, including press releases,
without the prior written consent of the other Party, except Company may
disclose that it has engaged the Services of the Consultant and may describe the
nature of the Services. The provisions of this Section 7(c) shall not restrict a
Party’s ability to use the other Party’s name in filings with the Securities and
Exchange Commission, the United States Food and Drug Administration, or other
governmental agencies, when required by applicable law or regulation to do so.

 

  (d)

Not Employment Contract. The Consultant acknowledges that the Consultant is not
an employee of the Company, that this Agreement does not constitute a contract
of employment, and does not imply that the Company will continue this Agreement
in effect for any period of time beyond its terms.

 

8.

Term; Termination.

 

  (a)

Term. The term of this Agreement shall commence on the effective date of this
Agreement as specified in the first paragraph and shall continue in effect until
July 18, 2019, unless earlier terminated by either Party as set forth in
Section 8(b) below (the “Term”).

 

  (b)

Termination. Either Party may terminate this Agreement upon thirty (30) days’
prior written notice to the other Party. In addition, either Party may terminate
this Agreement upon fifteen (15) days’ prior written notice to the other Party
if such other Party has breached this Agreement and fails to cure the breach
during the notice period. In the event of termination by either Party as
permitted under this Agreement, Company shall direct the Consultant as to
whether the Consultant shall stop performing the Services immediately or shall
continue such performance for all or part of the applicable notice period.

 

  (c)

Survival. The termination or expiration of this Agreement shall not affect the
rights or obligations which have accrued prior to the effective date of such
termination or expiration. Sections 4, 6, 7(c), 8, and 12 of this Agreement
shall survive any termination or expiration of this Agreement.

 

9.

Notice. All notices required or permitted under this Agreement will be in
writing and will be given by addressing the same to, in the case of the
Consultant, the home address of the Consultant and, in the case of the Company,
the address of the Company’s corporate headquarter or at such other address as
the recipient may specify in writing under this procedure. Notices will be
deemed to have been given (i) three (3) business days after deposit in the U.S.
mail with proper postage for first class registered or certified mail prepaid,
return receipt requested; or (ii) one (1) business day after being sent by an
internationally recognized courier service for next day delivery. Notices to
Company must be marked “Attention: Chief Executive Officer”.

 

10.

Assignment; No Subcontracting. This Agreement shall be binding upon and enure to
the benefit of the Parties and their respective successors and permitted
assigns. The

 

4



--------------------------------------------------------------------------------

  Consultant may not assign, subcontract or delegate any of the Consultant’s
rights or obligations under this Agreement without the prior written consent of
Company. Company may assign this Agreement to any of its affiliates or to any
successor by law or by merger, acquisition or sale of assets, provided that any
such assignee shall assume all obligations of Company under this Agreement.

 

11.

Severability. Each and every provision set forth in this Agreement is
independent and severable from the others, and no provision will be rendered
unenforceable by virtue of the fact that, for any reason, any other provision
may be invalid or unenforceable in whole or in part. If any provision of this
Agreement is invalid or unenforceable for any reason whatsoever, that provision
will be appropriately limited and reformed to the maximum extent provided by
applicable law. If the scope of any restriction contained herein is too broad to
permit enforcement to its full extent, then such restriction will be enforced to
the maximum extent permitted by law so as to be judged reasonable and
enforceable. If, as a result of the unenforceability of a provision or any
limitation on enforceability, the intent of the parties in entering into this
Agreement is materially affected, the parties will negotiate in good faith to
amend this Agreement to as close as possible implement the original intent of
the parties.

 

12.

Governing Law. This Agreement shall be construed in accordance with and governed
by the laws of the Commonwealth of Massachusetts, without reference to the
state’s conflict-of-laws principles.

 

13.

Entire Agreement. This Agreement constitutes the entire agreement between the
Parties pertaining to its subject matter.

 

14.

Waivers. No delay or omission by a Party in exercising any right under this
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by a Party will be effective only if contained in a written
document signed by such Party. A waiver or consent given by a Party on any one
occasion is effective only in that instance and will not be construed as a bar
to or waiver of any right on any other occasion.

 

15.

Amendments. No amendment of this Agreement shall be binding unless executed in
writing by both Parties.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company and the Consultant have caused this Agreement to be
executed by their duly authorized representatives as of the Effective Date.

 

KARYOPHARM THERAPEUTICS INC.     CONSULTANT: By:  

/s/ Christopher Primiano

    By:  

/s/ Michael Falvey

Name:   Christopher Primiano     Name:   Michael Falvey Title:   EVP, Chief
Business Officer, General Counsel and Secretary      

 

6



--------------------------------------------------------------------------------

Exhibit A

 

I.

DESCRIPTION OF SERVICES

Consultant shall provide assistance to the Company, as from time to time
reasonably requested by members of the Company’s finance organization or the
Company’s Chief Executive Officer or Chief Business Officer, in any area related
to the financial matters of the Company and its subsidiaries, including, without
limitation, financial accounting systems, stock plan management, accounting,
leased property management, budgeting, payroll, taxes and banking.

Consultant shall devote up to 20 hours per month to providing Services.

 

7